 In the Matter of TILE GLOBE BRICK COMPANYandUNITED CONSTRUC-TIONWORKERS, AFFILIATED WITH UNITED MINE WORKERS OFAMERICACase No. 6-R-1..140.-Decided January 17, 1946Thorp, Bostwick, Reed ch Armstrong,byMr. Kenneth G. Jackson,of Pittsburgh, Pa., for the Company.Mr. Joseph DiStefano,of Bellaire, Ohio, andMr. A. B. Sparks,of Columbus, Ohio, for the Union.Miss Katharine Loomis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, affiliatedwith the United Mine Workers of America, herein called the Union,alleging that a question affecting commerce has arisen concerningthe representation of einployees of The Globe Brick Company, Newell,West Virginia, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebeforeW. G. Stuart Sherman, Trial Examiner. The hearing washeld at Chester, West Virginia, on October 10, 1945.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.At the hearing and in its brief the Company moved to dismiss thepetition on the ground that the unit proposed by the Union is notappropriate for the purposes of collective bargaining.For the rea-sons set forth in Section IV,infra,the motion is hereby denied.Upon the entire record in the case, the Board makes the following :1'United Brick & Clay Workers of America,A F of L,herein called the A F of L.was served with notice of hearing but did not appear65 N. L. R.B., No. 87.527679100-46-vol 65-35 528DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Globe Brick Company, a Nest Virginia corporation, operatesa clay mine and a plant for the manufacture of fire clay ladle brickatKenilworth, near Newell, West Virginia.During the past yearthe Company's purchases of raw materials were in excess of $100,000,of which approximately 30 percent was purchased outside West Vir-ginia.During the same period the Company sold finished productsvalued at more than $100,000, of which approximately 94 percent wasshipped to points outside West Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Construction Workers is a labor organization affiliated withthe United Mine Workers of America, admitting to membership em-ployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's employees work-ing in its clay mine until the Union has been certified by the Board inan appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITDThe Union requests a unit of employees working in the Company'sclay mine, including drillers, tampers, motormen, clay loaders, laborers,trackmen, timbermen, trip-riders, blacksmith, and pumper, but ex-cluding office and clerical employees and the mine superintendent.The Company, agrees that the categories of employees sought by theUnion should be included, but contends that the unit should encompassplant as well as mine employees.2 The Field Examiner reported that the Union submitted 19 application cards and thatthe cards are dated during June and July 1945, and 1 card is dated January 1945.Thereare approximately 41 employees in the appropriate unit THE GLOBE BRICK COMPANY529In a priorproceeding concerning the Company's employees,3 theA. F. of L. sought the identical unit now petitioned for by the Union,and the Company took ' the same position it presently advances.Nevertheless,in itsDecision and Direction of Election in that case,the Board said :The mine is located on a hill approximately 1,500 feet from thebrick plant.Clay from the mine is carried by chute to a crusherand thence by conveyor belt to the plant for manufacture intobrick.Operation of the plant depends upon the receipt of clayfrom the mine, and operation of the mine depends upon a demandfor clay from the plant.Obviously the entire operation of min-ing and manufacturingis complementary and well integrated.However, the plant may operate by using clay trucked to theplant from another mine and the plant was so supplied for ashort period recently.Conversely the clay from the mine may besold and transported for use in another plant. In this aspectthe mine and the plant are functional units not necessarily depend-ent one upon the other.The employees at the mine are underseparate supervision from those at the plant and in recognition ofthe hazards attending their work receive higher wages.Thereisno practice of transferring employees between the plant andmine and the skills of the employees in the mine are dissimilarto those possessed by employees in the plant. The A. F. of L. doesnot assert that under other circumstances the plant and mine unitwould be inappropriate and agrees that in the industry the em-ployees in plant and mine are frequently represented in one bar-gaining unit.The Company asserts that the employees of its several com-petitors are organized in each case as one unit and that to permitseparate organization here would subject the Company to dis-advantages not suffered by others in the industry.No evidencewas offered in support of this assertion and the statement itselfis not probative. .. ... . We shall not require the employees in the mine presentlyto forego the benefits of collective bargaining until the employeesin both plant and mine are organized, when, ag'here, there is noimmediate prospect of such over-all organization.Accordingly,we shall find that a unit, coinciding with the extent of effectiveorganization, confined to the employees working in the mine isappropriate for the purposes of collective bargaining.The Companyassertsthat the record in this case reveals facts insupport of its positionnot brought to the Board's attention in the3 51 N.L R. B 1096. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior proceeding.The Company's president testified that brick-mak-ing operations are entirely dependent on the supply of clay from themine and that substantially all the clay so mined is used in theseoperations 4The treasurer- of the Company testified that water andelectricity are supplied to the mine from facilities at the plant.Al-though thesefacts arepertinent in that they stress the integration ofmine andplant operations, we have held in previouscases, as we didin our prior decision concerning the Company's employees, that, undercertain circumstances, mine and plant employees may be separatelyrepresented despite integration between the two types of operations.5Our decision in the prior proceeding indicates that the A. F. of L.was unsuccessful in organizing the plant employees.Moreover, wenote that that organization lost the election in the unit limited tomine employees which we there found appropriate and that the Unionhas limitedits organizationalefforts to these employees.Under thesecircumstances we are persuaded that the unit sought by the Union is-Z71appropriate.eWe find that all employees of the Company working in the claymine at Kenilworth, near Newell, West Virginia,' including drillers,tampers,motormen, clay loaders, laborers, trackmen, timbermen,4This witness testifiedthat,shortly before the hearing in the prior case, the Companyhad obtained some clay from another mineHowever,this clay was found to be unsat-isfactory for the Company's purposes and it has since depended solely on clay from itsown mine.5 SeeMatter of The Cambria Clay Products Company,42 N L It. B 980, and 45 N. L.R B 1069,Matter of Kentucky Fluorspar Company,52 N L It. B. 227Other evidence not introduced at the prior proceeding included testimony of companywitnesses that,under the west Virginia Workmen'sCompensation Law, the employeesof the plant and mine are grouped together for purposes of fixing rates of compensationand participation in the workmen'sCompensation Fund,and that the safety inspectorif the west Virginia Department of lines inspects both the mine and the plant. Thecriteiia of these State agencies are necessarily different from those of this Board, whichoperates under a specific statute.8The Company argues that the fact thatthe A F of Llost the election in the unitlimited to mine employees indicates the preference of these employees for a larger unit.It citesMatter of Pacific GreyhoundLines,9 N L R B 557,as supporting this contention.There, the Board, in commenting on the results of a self-determination election pursuantto a prior Board finding that either of two units might be appropriate for that company'sbus drivers(4 N L R B 520),stated that"The votes disclosed that only a minorityof the bus drivers in the election favored a unit limited to drivers,a fact which was takenby the Board as showing that a majority favored a larger unit"Since in the prior pro-ceeding concerning the Company's employees they were not asked in effect to expresstheir desires in regard to the unit,the results of that election can in no way indicatetheir preference for a larger unitOn the contrary,the A.F. of L.'s lack of success inorganizing the plant employees and its loss of the election among employees of the mineare, as indicated above,circumstances we have taken into consideration in our findingthat a unit limited to mine employees is appropriateCf.Matter of Kentucky FluorsparCompany, supra;Matter of Standard Overall Company,53 N. L. It. B 960;Matter ofMine Safety ApplianceGo , 55 N.L R B 1190;Matter of Ladish Drop Forge Company,57 N L R B 1468;andMatter of Frank Kent Manufacturing Company,-61N. L. R B.572TThe parties,after some discussion as to whether Frank Juaszcak,Lawrence Kidder,and Paul Draa possessed supervisory status,agreed that these employees be included inthe unitIt is clear that they are not supervisory within the meaning of the Board'scustomary definition,and are included as non-supervisory employees. THE GLOBE BRICK COMPANY531trip-riders, blacksmith and pumper, but excluding office and clericalemployees, plant employees, the mine superintendent, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of 'Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Globe BrickCompany, Newell, West Virginia, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixth Region, acting in this platter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United ConstructionWorkers, affiliated with United Mine Workers of America, for thepurposes of collective bargaining.